               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

 STEPHEN THAXTON and PATRICIA
 THAXTON, individually and on behalf of
 all others similarly situated,

     Plaintiffs,
                                               Case No.: 1:20-CV-00941-ELR
v.
                                               CLASS ACTION
 COLLINS ASSET GROUP, LLC;
 COLLINS & HILTON ASSET
 GROUP, LLC; DIVERSIFIED
 FINANCING LLC; MARK W. MILLER;
 ALT MONEY INVESTMENTS, LLC;
 ALT MONEY INVESTMENTS II, LLC;
 ALT MONEY INVESTMENTS III, LLC;
 ALT MONEY INVESTMENTS IV, LLC;
 and SONOQUI, LLC;

              Defendants.




                 ORDER PRELIMINARILY APPROVING
              SETTLEMENT AND PROVIDING FOR NOTICE

      Presently before this Court are the motions of Plaintiffs Stephen Thaxton

and Patricia Thaxton (“Plaintiffs”), individually and on behalf of all others

similarly situated, to preliminarily approve the proposed Settlement Agreement

and Release of this action (“Settlement Agreement”), to certify the Settlement

Class, to approve the form and method of providing notice to the Settlement Class
of the proposed Settlement, and to set a date for a fairness hearing on the

proposed Settlement.1 [Docs. 53, 58].

      The Court has reviewed the Settlement Agreement, with its exhibits, and

based on upon the relevant papers and all prior pleadings and proceedings

in this matter, the Court has determined that the proposed Settlement satisfies

the criteria of Federal Rule of Civil Procedure 23(e) such that the Court will likely

be able to approve the proposed Settlement as fair, reasonable, and

adequate, and that issuance of notice of the proposed Settlement in accordance

with the proposed notice plan is appropriate. Accordingly, good cause appearing in

the record, IT IS HEREBY ORDERED THAT:

                         The Settlement Class and Class Counsel



       1.     As set forth more fully herein, the Court finds that giving notice of the

Settlement is justified pursuant to Federal Rule of Civil Procedure 23(e)(1). The

Court finds that it will likely be able to approve the proposed Settlement as fair,

reasonable, and adequate. The Court also finds that it will likely be able to certify

the following Settlement Class for purposes of judgment on the Settlement:

         Any individual and/or entity and their assignees who are citizens of the
         United States, who lent money to Diversified Financing LLC
         (“Diversified”), Sonoqui LLC (“Sonoqui”) or ALT Money
         Investments, LLC, ALT Money Investments II, LLC, ALT Money
         Investments III, LLC, ALT Money IV, LLC (collectively, the “ALT
         Money Investments”), and in exchange received a
1   All capitalized terms not otherwise defined herein shall have the meaning as used in the Settlement
    Agreement.
                                                 2
          promissory note and/or membership interest issued by Diversified,
          Sonoqui or any of the ALT Money Investments indicating that the
          money would thereafter be loaned to Collins Asset Group, LLC
          (“CAG”).2

          2.     For settlement purposes, the Court determines that the proposed

Settlement Class meets all of the requirements of Rule 23(a) and (b)(3), namely that

the Settlement Class is so numerous that joinder of all members is impractical; that

there are common issues of law and fact; that the claims of the class representatives

are typical of the absent Settlement Class Members; that the class representatives

will fairly and adequately protect the interests of the Settlement Class, as they have

no interests antagonistic to or in conflict with the Settlement Class and have retained

experienced and competent counsel to prosecute this matter; that common issues

predominate over any individual issues; and that a class action is the superior means

of adjudicating the controversy.

          3.     The Court appoints Plaintiffs Stephen Thaxton and Patricia Thaxton as

representatives of the proposed Settlement Class.




2    Excluded from the Settlement Class are (i) Plaintiffs’ counsel and family members; (ii) Defendants’
     employees, officers, directors, members, or managers; (iii) Defendants’ legal representatives;
     (iv) any entity in which Defendants have a controlling interest; (v) any Judge to whom the
    litigation is assigned and all members of the Judge’s immediate family; and (vi) all persons who
    timely and validly request exclusion from the Settlement Class.




                                                  3
      4.    The following lawyers are designated as class counsel for the

Settlement Class pursuant to Rule 23(g): Jason R. Doss of The Doss Firm, LLC and

Jason Kellogg of Levine, Kellogg, Lehman, Schneider + Grossman. The Court finds

that these lawyers are experienced and will adequately protect the interests of the

Settlement Class.

              Preliminary Evaluation of the Proposed Settlement

      5.    The December 2018 amendments to Rule 23 provide explicit new

instructions, requiring notice to be issued if the court is likely to approve the

settlement and certify a settlement class.       See FED. R. CIV. P. 23(e)(1)(B).

Accordingly, the amendments specify that before finally approving a settlement, the

court should consider whether:

            (A) the class representatives and class counsel have
            adequately represented the class;

            (B) the proposal was negotiated at arm’s length;

            (C) the relief provided for the class is adequate, taking into
            account:

                    (i) the costs, risks, and delay of trial and appeal;

                    (ii) the effectiveness of any proposed method of
                    distributing relief to the class, including the method
                    of processing class-member claims;

                    (iii) the terms of any proposed award of attorney’s
                    fees, including timing of payment; and




                                           4
                       (iv) any agreement required to be identified under
                       Rule 23(e)(3); and

               (D) the proposal treats class members equitably relative to
               each other.

FED. R. CIV. P. 23(e)(2). Prior to the Rule 23 amendments, courts in this District

considered the so-called Bennett factors3 customarily used at the final approval stage.

See, e.g., Columbus Drywall & Insulation, Inc. v. Masco Corp., 258 F.R.D. 545,

558-59 (N.D. Ga. 2007). Since the amendments, some courts that have addressed

the issue consider both the new Rule 23(e) and the Bennett factors. See Grant v.

Ocwen Loan Servicing, LLC, 2019 WL 367648, at *5 (M.D. Fla. Jan. 30, 2019)

(defining Bennett factors as “analogous” to Rule 23(e) inquiry); Gumm v. Ford, 2019

WL 479506, at *4 (M.D. Ga. Jan. 17, 2019). The Court analyzes both here.

       A.      The Adequacy of Representation by Class Representatives & Class
               Counsel

       6.      Adequacy of representation is an issue traditionally considered in

connection with class certification and involves two questions: “(1) whether the class

representatives have interests antagonistic to the interests of other class members;



3 The Bennett factors include: (1) the likelihood of success at trial; (2) the range of possible
recovery; (3) the range of possible recovery at which a settlement is fair, adequate, and reasonable;
(4) the anticipated complexity, expense, and duration of litigation; (5) the opposition to the
settlement; and (6) the stage of proceedings at which the settlement was achieved.




                                                5
and (2) whether the proposed class’ counsel has the necessary qualifications and

experience to lead the litigation.” Columbus Drywall & Insulation, Inc., 258 F.R.D.

at 555. Here, Plaintiffs have the same interest as other Settlement Class Members

because they are asserting the same claims and share remarkably similar claims for

injuries. Moreover, they have pursued this litigation vigorously by actively seeking

out counsel, monitoring the lawsuit, and participating in mediation in an effort to

obtain the maximum recovery for both themselves and for the other Settlement Class

Members.

      7.      As to the adequacy of the class counsel factor, “the adequacy of class

counsel is presumed” absent specific proof to the contrary. Diakos v. HSS Sys., LLC,

137 F. Supp. 3d 1300, 1309 (S.D. Fla. 2015). Throughout this complex Action,

Class Counsel has acted with diligence, skill, and professionalism. Class Counsel

are experienced in complex class litigation and have successfully prosecuted similar

cases throughout the country. In addition, there has been no challenge Class

Counsel’s adequacy to serve as Class Counsel in connection with this proposed

Settlement.

      B.      The Proposal was Negotiated at Arm’s Length

      8.      The Court finds that the settlement was negotiated at arm’s length and

without collusion based on the terms of the settlement itself, the length and difficulty

of the negotiations over more than 100 collective hours, and the oversight of an



                                          6
expert mediator, Hunter R. Hughes III. See Ingram v. The Coca-Cola Co., 200

F.R.D. 685, 693 (N.D. Ga. 2001) (“The fact that the entire mediation was conducted

under the auspices of Mr. Hughes, a highly experienced mediator, lends further

support to the absence of collusion.”).

       C.     The Adequacy of Relief Provided by the Settlement

       9.     For the reasons stated below, the Court finds that the multi-million-

dollar relief provided by the Settlement Agreement is fair, reasonable, and adequate.

The Court is entitled to rely upon the judgment of experienced counsel. See, e.g,

Nelson v. Mead Johnson & Johnson Co., 484 F. App’x 429, 434 (11th Cir. 2012)

(“Absent fraud, collusion, or the like, the district court should be hesitant to

substitute its own judgment for that of counsel.”) (internal quotations omitted). T hat

the relief is fair, reasonable, and adequate is further confirmed by considering the

four specific factors enumerated in Rule 23(e)(2).

              1.      The Risks of Costs and Delay of Continued Litigation

       The cost and delay of continued litigation are substantial. The Settlement will

bring about the conclusion of two separate lawsuits involving more than 100 parties

with competing legal theories.4 But for the Settlement, the parties to those two

litigations will incur significant additional legal fees and expenses related to


4
  In addition to this action, upon final approval of the Settlement Agreement, because all
interpleader defendants in the action captioned Collins Asset Group, LLC v. Diversified Financing
LLC, et al., Case No. 1:20-CV-02818-ELR (N.D. Ga.) (the “Interpleader Action”), are included
within the Settlement Class, the Interpleader Action will also be dismissed with prejudice.

                                               7
discovery, motion practice, and potentially trial. Due to the congestion of the federal

courts and the uncertainties brought about by the COVID-19 pandemic, any trial of

this matter and the Interpleader Action likely will not occur until 2022 (at the

earliest) and any appeals would likely delay a final resolution by an additional year.

             2.     The Effective Method of Distributing Relief

      The distribution process provides for prompt payments to Settlement Class

Members by check and for a simple and safe mechanism whereby Settlement Class

Members can request that payment be made to a different payee. The Court finds

this to be efficient and effective. The appointment of a Settlement Administrator,

RG2 Claims Administration LLC, reinforces the efficacy of the relief process

because a qualified entity will be designated to manage the entire distribution

process.

             3.     The Reasonable Terms Relating to Attorneys’ Fees

      Class Counsel has requested 25% of the net Settlement Amount of

$15,755,000.00 less (i) any reductions related to individuals or entities that opt out

of the Settlement Class, as provided in the Settlement Agreement, and (ii) any costs

of providing notice and administration of the Settlement. Preliminarily, the Court

finds this request consistent with Camden I Condominium Ass’n, Inc. v. Dunkle, 946

F.2d 768 (11th Cir. 1991), which mandates use of the percentage method and noted

25% was then viewed as the “bench mark.” Following Camden I, fee awards in the



                                          8
Eleventh Circuit averaged around one-third. See Wolff v. Cash 4 Titles, 2012 WL

5290155, at *5-6 (S.D. Fla. Sept. 26, 2012) (“The average percentage award in the

Eleventh Circuit mirrors that of awards nationwide—roughly one-third”); George v.

Acad. Mortg. Corp. (UT), 369 F. Supp. 3d 1356, 1382 (N.D. Ga. 2019) (discussing

the normality of 33% contingency fees); Eisenberg, Attorneys’ Fees in Class

Actions: 2009-2013, 92 N.Y.U. LAW REV. 937, 951 (2017) (empirical study showing

the median award in Eleventh Circuit is 33%). Given the diligence and experience

of Class Counsel, which investigated and developed claims, the complexity of the

issues involved, the substantial amount of time dedicated to the Action and

Settlement, and the financial risk associated with the representation, a 25% fee in

favor of Class Counsel appears reasonable.

            4.     The Agreements Identified Pursuant to Rule 23(e)(3)

      Rule 23(e)(3) states that “[t]he parties seeking approval must file a statement

identifying any agreement made in connection with the proposal.” Vendors

providing services are subject to contracts relating to their obligations under the

Settlement. These provisions do not affect the adequacy of the relief.

      D.    The Equitable Treatment of Class Members Relative to Each
            Other

      10.   The Settlement makes each Settlement Class Member eligible to

receive the same benefits as other Settlement Class Members. No Settlement Class

Members are favored over another and, therefore, the treatment is equitable. The

                                        9
proposed Settlement Agreement treats all members of the Settlement Class equally

as each will receive a pro rata amount based on their individual loan to Diversified,

Sonoqui, or any of the ALT Money Investments.

   11.         In sum, upon preliminary review, the Court finds the proposed

Settlement provides for a recovery for the Settlement Class that is within range of

what could be approved as fair, reasonable, and adequate, taking into account all of

the risks, expense, and delay of continued litigation; is the result of numerous good

faith and arm’s-length negotiations that took place under the auspices of a prominent

national mediator; is not otherwise deficient; otherwise meets the criteria for

approval; and thus warrants issuance of notice to the Settlement Class.

         12.   In making this determination, the Court has considered the substantial

monetary benefits to the Settlement Class; the specific risks faced by the Settlement

Class in prevailing on Plaintiffs’ claims; the stage of the proceedings at which the

Settlement was reached; the effectiveness of the proposed method for distributing

relief to the Settlement Class; and the proposed manner of allocating benefits to the

Settlement Class.

                                 Approval Hearing

         13.   An approval hearing shall take place before the Court on Thursday, June

10, 2021 at 9:30 a.m. in Courtroom 1708 of the United States District Court

for the Northern District of Georgia, located at the Richard B. Russell Federal

Building and United States Courthouse, 75 Ted Turner Drive, SW, Atlanta, Georgia
                                       10
30303, to determine whether: (a) the proposed Settlement Class should be certified

for settlement purposes pursuant to Rule 23; (b) the Settlement should be approved

as fair, reasonable, and adequate and, that full effect should be given to the releases

and the Bar Order contained in the Settlement Agreement and those provisions

finally approved as contained therein, and that this matter should be dismissed

with prejudice; (c) Class Counsel’s application for attorneys’ fees and expenses

should be approved; (d) the application for the class representatives to receive

service awards should be approved; and (e) any other matters the Court deems

necessary and appropriate will also be heard.

      14.    Any Settlement Class Member who has not timely and properly

excluded themselves from the Settlement Class in the manner described below may

appear at the approval hearing in person or through counsel and be heard, as allowed

by the Court, regarding the proposed Settlement; provided, however, that no

Settlement Class Member who excluded themselves from the Settlement Class shall

be entitled to object or otherwise appear at the approval hearing, and, further

provided, that no Settlement Class Member shall be heard in opposition to the

Settlement unless the Settlement Class Member complies with the requirements of

this Order pertaining to objections, which are described below.




                                          11
                          Administration and CAFA Notice

        15.   RG2 Claims Administration LLC is appointed as the Settlement

 Administrator, with responsibility for claim submissions, certain notice functions,

 and administration of the Settlement pursuant to the terms of the Settlement

 Agreement.

        16.   The Proof of Claim form attached to the Settlement Agreement as

 Exhibit A is approved.

        17.   The Settlement Administrator will require Settlement Class Members

 to timely submit a Proof of Claim Form and Reasonable Documentation related to

 their claims, as required by the terms of the Settlement Agreement, in order to verify

 a Settlement Class Member’s status as a Settlement Class Member and/or eligibility

 for any benefits under the Settlement, in addition to any other purposes consistent

 with the Settlement Administrator’s responsibilities under the Settlement

 Agreement. The Settlement Administrator’s fees, as approved by the parties, will be

 paid from the Settlement Amount pursuant to the Settlement Agreement.

                           Notice to the Settlement Class

        18.   RG2 Claims Administration LLC is appointed as the notice provider,

with responsibility for effectuating notice to the Settlement Class in accordance with

the proposed notice requirements outlined in the Settlement Agreement. The notice




                                          12
provider’s fees, as approved by the parties, will be paid from the Settlement Amount

pursuant to the Settlement Agreement.

      19.    The notice plans set forth in the Settlement Agreement and the form of

notice attached as Exhibit B to the Settlement Agreement satisfy the requirements of

Federal Rule of Civil Procedure 23 and thus are approved.               Non-material

modifications to the notice may be made without further order of the Court. The

notice provider is directed to carry out the notice in conformance with the Settlement

Agreement and to perform all other tasks that the Settlement Agreement requires of

it.

      20.    The Court finds that the form, content, and method of giving notice to

the Settlement Class as described in the Settlement Agreement: (a) constitute the

best practicable notice to the Settlement Class; (b) is reasonably calculated, under

the circumstances, to apprise Settlement Class Members of the pendency of the

action, the terms of the proposed Settlement, and their rights under the proposed

Settlement; (c) is reasonable and constitute due, adequate, and sufficient notice to

those persons entitled to receive notice; and (d) satisfy the requirements of Federal

Rule of Civil Procedure 23, the constitutional requirement of due process, and any

other legal requirements. The Court further finds that the notice is written in plain

language, use simple terminology, and are designed to be readily understandable by

Settlement Class Members.



                                         13
                          Exclusions from the Settlement Class

       21.    Any Settlement Class Member who wishes to be excluded from the

Settlement Class must mail a written notification of the intent to exclude themselves

to the Settlement Administrator at the address provided in the approved notice

attached to the settlement agreement postmarked no later than April 3, 2021. Each

written request for exclusion must be signed by the Settlement Class Member seeking

exclusion and can only request exclusion for that one Settlement Class Member and

must contain the following information:

       (1) The name of this proceeding (Thaxton, et al. v. Collins Asset Group,
       LLC, et al., Case No. 20-cv-00941, or similar identifying words such as
       “Collins Asset Group Lawsuit”)

       (2) full name;

       (3) current address;

       (4) the words “Request for Exclusion” at the top of the document or a
       statement that you do not wish to participate in the Settlement;

       (5) personal signature, and

       (6) enclose any and all Reasonable Documentation that the Settlement
       Class Member otherwise would have submitted to file a claim under the
       Settlement Agreement.
       22.    Any Settlement Class Member who does not timely and validly exclude

 themselves from the Settlement shall be bound by the terms of the Settlement. If

 final judgment is entered, any Settlement Class Member who has not submitted a

 timely, valid written notice of exclusion from the Settlement Class shall be bound

                                          14
by all subsequent proceedings, orders, and judgments in this matter, including but

not limited to the releases set forth in the Settlement Agreement and final judgment.

      23.    The Settlement Administrator shall provide the Class Counsel and

counsel for Collins Asset Group, LLC with copies of all opt-out notifications, and,

within fourteen (14) days after the opt-out deadline, shall provide the Parties a final

list of all that have timely and validly excluded themselves from the Settlement

Class. The final list of Settlement Class Members who are excluded from the

Settlement Class, as well as a final list of those Settlement Class Members comprising

the Settlement Class should be filed with the Court by Class Counsel fourteen (14)

days prior to the approval hearing.

      24.    All those Settlement Class Members who submit valid and timely

notices of exclusion from the Settlement Class shall not be entitled to receive any

benefits of the Settlement.

             Objections to the Settlement, Releases and Bar Order

      25.    A Settlement Class Member who complies with the requirements of this

Order may object to the Settlement, Class Counsel’s request for attorneys’ fees and

expenses, or the request for service awards to the class representatives.

      26.     No Settlement Class Member shall be heard, and no papers, briefs,

pleadings, or other documents submitted by any Settlement Class Member shall be

considered by the Court related to any objection by the Settlement Class Member,



                                          15
unless the Settlement Class Member’s objection is (a) electronically filed with the

Court by the objection deadline; or (b) mailed to the Settlement Administrator at the

address listed in the notice that was provided and that is available on the Settlement

website, and postmarked by no later than the objection deadline. Objections shall not

exceed twenty-five (25) pages, double-spaced pages in length. For the objection to

be considered by the Court, the objection must be in writing and set forth:

             (a) The name of this proceeding (Thaxton, et al. v. Collins Asset Group,

LLC, et al., Case No. 20-cv-00941, or similar identifying words such as “Collins

Asset Group Lawsuit”);

             (b) the Settlement Class Member’s full name;

             (c) the Settlement Class Member’s current address;

             (d) the Settlement Class Member’s personal signature (an attorney’s

signature is not enough);

             (e) A statement indicating why the Settlement Class Member thinks

that the Settlement Class Member is a part of the Settlement Class;

             (f)   A statement with the reasons why the Settlement Class Members

objects to the Settlement, accompanied by any legal support for the Settlement Class

Member’s objection;

             (g) A statement identifying all class action settlements to which the

Settlement Class Members has objected in the previous five (5) years; and


                                         16
            (h) A statement as to whether the Settlement Class Members intends to

appear at the Approval Hearing, either in person or through a lawyer, and if through

a lawyer, identifying the lawyer by name, address and telephone number,

and four (4) dates from when the objection is filed through twenty (20) days

before the Approval Hearing during which the Settlement Class Member is

available to be deposed by counsel for the Parties.

            (i) A detailed description of any and all evidence the Settlement Class

Member may offer at the Approval Hearing, including copies of any and all exhibits

the Settlement Class Member may seek to introduce at the Approval Hearing.

      27.    Additionally, if the objecting Settlement Class Member is represented

by a lawyer and the lawyer intends to seek compensation for his or her services from

anyone other than objecting Settlement Class Member, then the objection letter must

include:

             (a) The identity of all lawyers who represent the Settlement Class

Members, including any former or current lawyer who may be entitled to

compensation for any reason related to the objection;

             (b) A statement identifying all instances in which the lawyer or the

lawyer’s law firm have objected to a class action settlement within the preceding

five (5) years, giving the case name, case number, and court in which the class action

settlement was filed;



                                         17
             (c) A statement identifying any and all agreements or contracts that

relate to the objection or the process of objecting- whether written or oral- between

the Settlement Class Member, the Settlement Class Member’s lawyer, and/or any

other person or entity;

             (d) A description of the lawyer’s legal background and prior experience

in connection with class action litigation; and

             (e) A statement regarding whether the lawyer’s compensation will be

calculated on the basis of loadstar, contingency, or other method; an estimate of the

amount of fees to be sought; the factual and legal justification for any fees to be

sought; the number of hours already spent by the lawyer and an estimate of the hours

to be spent in the future; and the lawyer’s hourly rate.

      28.    Any Settlement Class Member who fails to comply with the provisions

in this Order will waive and forfeit any and all rights they may have to object to the

Settlement, may have their objection stricken from the record, and may lose their

rights to appeal from approval of the Settlement. Any such Settlement Class Member

shall also be bound by all the terms of the Settlement Agreement, this Order, and by

all proceedings, orders, and judgments, including, but not limited to, the releases in

the Settlement Agreement if final judgment is entered.

      29.    Diversified and Sonoqui were served with copies of all documents in

support of Plaintiffs’ motion for preliminary approval of the Settlement, including


                                          18
copies of the Settlement Agreement containing the Release and Bar Order, on

December 21, 2020. [Docs. 59, 60]. Neither Diversified nor Sonoqui, opposed the

motion for preliminary approval, including the preliminary approval of the

Settlement Agreement and the Releases and Bar Order contained therein. Upon entry

of the Final Order of Approval of the Settlement Agreement, the Bar Order and the

Releases therein, will become fully effective, except as against those Settlement

Class Members who timely and validly requested exclusion from the Settlement

Class.

                                    Claims Process

         30.   The Settlement Agreement establishes a process for claiming benefits

under the Settlement. To receive any compensation, Settlement Class Members must

submit the approved Proof of Claim form, attached as Exhibit A to the Settlement

Agreement, to the Settlement Administrator, and submit Reasonable Documentation,

as defined in and pursuant to the terms of the Settlement Agreement, to support the

Settlement Class Members’ claim by the claims deadline, which is May 13, 2021.

               Termination of the Settlement and Use of this Order

         31.   This Order shall become null and void and shall be without prejudice

to the rights of the parties, all of which shall be restored to their respective positions

existing immediately before this Court entered this Order, if the Settlement is not

approved by the Court or is terminated in accordance with the terms of the


                                           19
Settlement Agreement. In such event, the Settlement and Settlement Agreement, and

all rights and obligations thereunder, including any releases, shall become null and

void and be of no further force and effect, and neither the Settlement Agreement nor

the Court’s orders, including this Order, relating to the Settlement shall be used or

referred to for any purpose whatsoever by any person or entity.

      32.     This Order shall be of no force or effect if final judgment is not entered

or there is no effective date under the terms of the Settlement Agreement; shall not

be construed or used as an admission, concession, or declaration by or against any

party of any fault, wrongdoing, breach, or liability; shall not be construed or used as

an admission, concession, or declaration by or against any settlement class

representative or any other settlement class member that its claims lack merit or that

the relief requested is inappropriate, improper, or unavailable; and shall not

constitute a waiver by any party of any defense or claims it may have in this litigation

or in any other lawsuit.

                           Continuance of Approval Hearing

      33.    The Court reserves the right to adjourn or continue the approval hearing

and related deadlines without further written notice to the Settlement Class. If the

Court alters any of those dates or times, the revised dates and times shall be posted

on the Settlement website by the Settlement Administrator.




                                          20
                              Summary of Deadlines

      34.    The Settlement Agreement shall be administered according to its terms

pending the approval hearing. Deadlines arising under the Settlement Agreement

and this Order include, but are not limited to, the following:

 EVENT                                      TIMING

 Deadline to provide known Settlement       January 23, 2021; 10 days after Court
 Class Member list to Settlement            grants preliminary approval
 Administrator
 Deadline for Settlement Administrator      February 2, 2021; 20 days after Court
 to provide notice to Settlement Class      grants preliminary approval
 Members
 Deadline to file Class Counsel’s motion    February 27, 2021; 45 days after
 for attorneys’ fees, costs, expenses and   Court grants preliminary approval.
 service awards
 Objection deadline                      April 3, 2021; 60 days after notice
                                         deadline
 Opt-out deadline                        April 3, 2021; 60 days after notice
                                         deadline
 Deadline for Settlement Class Members May 13, 2021; 120 days after Court
 to submit claims to Settlement grants preliminary approval
 Administrator
 Deadline for Class Counsel to file May 27, 2021; 14 days before Final
 motion for final approval of settlement approval hearing
 and responses to any timely submitted
 Settlement Class Member objections
 Approval hearing                        June 10, 2021 at 9:30 a.m.




                                          21
SO ORDERED, this 13th day of January, 2021.




                           Eleanor L. Ross
                           United States District Judge
                           Northern District of Georgia




                             22
